NO. 12-13-00314-CV

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

IN THE INTEREST OF                              §           APPEAL FROM THE

J.F. AND C.O.,                                  §           COUNTY COURT AT LAW

CHILDREN                                        §           CHEROKEE COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       M.F. appeals the termination of her parental rights. M.F.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       M.F. is the mother of J.F., born November 10, 2004, and C.O., born October 2, 2009. J.F.’s
father is deceased, and C.O.’s father is not a party to this appeal. On July 13, 2012, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of J.F. and C.O., for conservatorship, and for termination of M.F.’s parental rights.
The Department was appointed temporary managing conservator of the children, and M.F. was
appointed temporary possessory conservator.
       At the conclusion of the trial on the merits, the jury found, by clear and convincing
evidence, that the parent-child relationship between M.F. and the children should be terminated.
The trial court found, by clear and convincing evidence and based on the jury’s findings, that M.F.
had engaged in one or more of the acts or omissions necessary to support termination of her
parental rights. The trial court also found that termination of the parent-child relationship
between M.F., J.F., and C.O. was in the children’s best interest. Based on these findings, the trial
court ordered that the parent-child relationship between M.F., J.F., and C.O. be terminated. This
appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         M.F.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State,
904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and M.F.’s counsel’s brief. We see nothing in the
record that might arguably support the appeal,1 and we agree that the appeal is wholly frivolous
and without merit. See Taylor v. Tex. Dep't of Protective & Regulatory Servs., 160 S.W.3d 641,
646–47 (Tex. App.—Austin 2005, pet. denied).


                                                     DISPOSITION
         As required, M.F.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with M.F.’s counsel that the appeal is wholly frivolous.
Accordingly, his motion for leave to withdraw is hereby granted, and we affirm the trial court’s

         1
            Counsel for M.F. certified that he provided M.F. with a copy of his brief and informed her that she had the
right to file her own brief. M.F. was given time to file her own brief, but the time for filing such a brief has expired and
we have received no pro se brief.

                                                             2
judgment. See TEX. R. APP. P. 43.2.
Opinion delivered December 20, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                        DECEMBER 20, 2013


                                         NO. 12-13-00314-CV


                    IN THE INTEREST OF J.F. AND C.O., CHILDREN


                                 Appeal from the County Court at Law
                       of Cherokee County, Texas. (Tr.Ct.No.2012-07-0535)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4